Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment
The amendment filed on 05/26/2021 and 06/04/2021 has been entered into this application. Claims 65-66 have been added.

Response to Arguments
Applicant’s arguments/remarks, (see pages 11-15), filed on 05/26/2021, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. Claims 65-66 have been added.

Applicant argues that the cited reference Ooyama et al. (2016/0305870 A1), Alquaity et al. (9,606,093 B2) and Yaniv et al. (8,903,474 B2) fail to disclose, the limitation "wherein the concentrations of the foreign gases acetylene, carbon dioxide, carbon monoxide and ammonia are determinable based on absorptions at one of their following absorption lines in each case for (i) acetylene absorption lines at 3.02575 pm, 3.0223 pm, 3.0099 pm or 7.423 pm, (ii) carbon dioxide absorption lines at 4.2347 pm, 4.2396 pm, 4.23225 pm or 4.2875 pm, (iii) carbon monoxide absorption lines at 4.61 pm, 4.58765 pm or 4.74515 pm, (iv) ammonia absorption lines at 6.1496 pm, 6.4046 

Allowable Subject Matter

Claims 31-66 are allowed. 
As to claims 31 and 64, the prior art of record, taken alone or in combination, fails to disclose or render obvious an evaluation device which is arranged downstream of the detector and which determines concentrations of foreign gases based on their wavelength- specific absorption of the light; wherein the light source and control device are configured to tune the wavelength of the light over a range that contains one of the following absorption lines for each of the foreign gases acetylene, carbon dioxide, carbon monoxide and ammonia, and wherein the evaluation device is configured to determine concentrations of the foreign gases acetylene, carbon dioxide, carbon monoxide and ammonia, in combination with the rest of the limitations of the claim. Claims 32-63 and 65-66 are allowable by virtue of their dependency.  



Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art measurement method/system for determining foreign gases in ethylene.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886